Citation Nr: 1044882	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-39 354	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a higher initial rating for a skin disease, 
evaluated as 10 percent disabling from February 10, 2005.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  
He received the Combat Infantryman Badge in connection with his 
service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for tinea pedis, and assigned a 
10 percent evaluation, effective February 10, 2005.

While the skin disease was initially diagnosed as tinea pedis, 
the condition was diagnosed on the most recent examination as 
dermatophytosis.

The Veteran cancelled a Board hearing scheduled for October 2007.  
He has not requested that the hearing be rescheduled.  Therefore, 
his request for a hearing is considered withdrawn.  See C.F.R. 
§20.702(d) (2009).

In April 2009, the Board remanded the appeal, which then included 
the issues of entitlement to service connection for hypertension 
and diabetic retinopathy, for further action by the originating 
agency.

In a June 2010 rating decision, the RO granted service connection 
for hypertension and diabetic retinopathy of the left eye.  This 
was a full grant of the benefits sought with regard to those 
issues.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).



FINDING OF FACT

The service connected skin disease involves 50 percent of the 
Veteran's entire body.



CONCLUSIONS OF LAW

The criteria for a 60 percent rating for the service connected 
skin disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as the initial rating) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation or 
evidence of such prejudice in this case.
The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and VA and private treatment 
records.  Additionally, the Veteran was provided a VA examination 
in December 2009 for his tinea pedis.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

Dermatophytosis is to be rated under the diagnostic code for 
disfiguring scars to the head, face or neck (DC 7800), scars (DCs 
7801-7805) or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813.

A 10 percent disability rating is warranted for dermatitis where 
the condition affects at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected.  It is also warranted 
where systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12 month period.  38 C.F.R. § 
4.118, DC 7806.

A 30 percent disability rating is warranted for dermatitis where 
the condition affects 20 to 40 percent of the entire body or if 
it affects 20 to 40 percent of exposed areas.  It is also 
warranted where systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, DC 7806.

A 60 percent disability rating is warranted for dermatitis where 
the condition affects more than 40 percent of the entire body or 
affects more than 40 percent of the exposed areas.  It is also 
warranted where constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
during the past 12 month period.  Id. 

In a July 2005 rating decision, the RO granted service connection 
for a skin condition of the feet, tinea pedis, and assigned an 
evaluation of 10 percent, effective February 10, 2005.  The 
Veteran is in disagreement with the assigned rating.

Outpatient treatment records from the VA Medical Center in Hudson 
Valley (Hudson Valley VA) show that during a February 2005 
podiatry consultation, the Veteran complained of scaly areas of 
his feet, present since Vietnam, which would not go away with 
treatment.  On physical examination, he was shown to have 
hyperkeratotic lesions, scaly interspaces, mild contraction of 
digits 2-4, and plantar scaling.  He was diagnosed with 
oncychomycosis, onychodystrophy and tinea pedis, chronic and 
interdigital.  He was prescribed lamisil cream for use on the 
arches and soles of his feet for thirty days.

In a September 2005 statement, O.S., MD indicated that the 
Veteran had tinea pedis of more than 20 percent of both feet.

Outpatient treatment records from the Hudson Valley VA show that 
during a November 2005 podiatry foot examination, the Veteran 
again complained of scaly areas of the feet, present since 
Vietnam, and a fungus which would not go away with continued 
treatment.  The same findings present in February 2005 were noted 
on objective examination of the feet, and the assessment was 
tinea pedis, chronic and interdigital, no resolution to fungus.  
The examiner also noted that more than 70 percent of each foot 
was involved bilaterally with fungus.

In accordance with the Board's April 2009 remand, the Veteran was 
afforded a VA skin disease examination in July 2009.  The Veteran 
reported that his foot fungus was constant and progressive, and 
that he was treating the condition with clotrimazole and 
terbinafine.  He also reported that his treatment was consistent.  
The examiner diagnosed dermatophytosis, and noted that it 
accounted for 30 percent of each foot, and also 10 percent of the 
groin.

In a subsequent December 2009 skin disease examination, the 
Veteran again reported that he was receiving consistent treatment 
with clotrimazole and terbinafine for his foot fungus, which was 
constant and progressive.  He also reported that he had been seen 
frequently in the preceding 12 months for the condition, and that 
he went to the podiatrist for constant follow-up on the fungus.

On physical examination, the examiner noted that there was no 
scarring or disfigurement, no acne, chloracne, no scarring 
alopecia, and no alopecia areata.  He did have hyperhidrosis.  
The examiner diagnosed dermatophytosis again.  He also noted that 
the severity of the [Veteran's] tinea pedis [was] continuous 
and...as a percentage of the whole body and the exposed areas, 50% 
of the exposed areas [which included] both feet and the groin."  
The Board notes that the feet and groin are parts of the 
unexposed area of the body.  The examiner noted further that the 
unexposed area...would be zero, because the groin [was] covered 
[with] clothes and [the Veteran] had shoes on....."  The examiner 
also noted that the skin disease had "required constant systemic 
therapy for a duration of more than the [preceding] 12 months" 
and that the Veteran went to see the foot doctor every three 
months and used daily topical medication for the fungus.

In a January 2010 addendum, the VA examiner stated that the 
Veteran's skin condition "affected 10 percent of the groin area 
and 30 percent of each foot."  He stated further that "if the 
Veteran was examined with no clothes on his exposed area would be 
50%...[and] [i]f he had clothes on...there was no exposed area 
affected."

VA outpatient treatment records dated from April 2007 to June 
2010 show that the Veteran was diagnosed as having tinea pedis, 
chronic and interdigital, with 70 percent of each foot involved 
with fungus, and that he was prescribed lamisil cream to treat 
the condition.  He also complained of scaly areas of the feet and 
a fungus that would not go away with continued treatment, and 
constant itching and painful cracking of the skin, even when 
using medication.  In 2009, he reported that the conditioned had 
worsened over the past 1-2 years.

Although a VA examiner wrote that the Veteran's disability had 
required systemic therapy, his examination report does not detail 
any systemic therapy and the remaining evidence also fails to 
show that the Veteran's skin disease required systemic therapy.  
VA outpatient treatment records show that the Veteran was 
prescribed lamisil cream in February 2005.  However, there is no 
indication in the records, including the medication lists, that 
the Veteran was ever prescribed corticosteroids or 
immunosuppressive drugs to treat his skin disease.  

The recent VA examiner appears to have had considerable 
difficulty expressing a coherent opinion as to the percentage of 
the Veterans exposed and unexposed areas that are affected by the 
service connected skin disease.  Ultimately the examiner reported 
that 50 percent of the body would be covered if the Veteran was 
not wearing cloths.  This finding indicates that 50 percent of 
the entire body is involved.  While the clinical record contains 
descriptions of involvement only on the groin and feet, there has 
not been any finding that the skin disease is confined solely to 
those areas.  There is no opinion to contradict that of the VA 
examiner.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence shows that 50 percent of the entire body 
is involved, and that the criteria for a 60 percent rating have 
been met.

A 60 percent rating is the maximum schedular rating for this 
disability.  A higher evaluation is only available if an 
extraschedular evaluation is warranted.  See 38 C.F.R. § 4.118, 
DC 7806. 

Other potentially applicable provisions of 38 C.F.R. Parts 3 and 
4 have been considered but do not provide a basis upon which to 
assign a higher disability rating.  For instance, an 80 percent 
rating is the maximum rating for disfigurement of the head and 
neck under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010), but 
there have been no findings, nor has the Veteran contended, that 
the skin disease involves the face or neck.

The Veteran has not been shown on examination to have scars 
associated with his skin disease, a separate rating under 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 is also not 
warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching the determinations herein.  38 U.S.C.A. § 
5107(b).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by 
symptomatology contemplated by the rating criteria.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

Neither the July 2009 or December 2009 examination report, nor 
the January 2010 addendum indicates that the Veteran was 
unemployed.  A May 2010 VA outpatient treatment notes indicate 
that the Veteran retired in August 2008 after having a 
cerebrovascular accident.  The Veteran has not reported, nor is 
there other evidence of unemployability due to his service-
connected skin disease.  Further consideration of entitlement to 
TDIU is therefore not warranted.






							(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 60 percent for a skin disease is granted, 
effective from the date of service connection.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


